                      IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           CASE NO.: 5:21-CV-110-D

FREEDOM INDUSTRIES, INC.,                            )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )
                                                     )
WALBRIDGE ALDINGER LLC,                              )
TRAVELERS CASUALTY AND                               )
SURETY COMPANY OF AMERICA,                           )
ZURICH AMERICAN INSURANCE                            )
COMPANY, and FIDELITY AND                            )
DEPOSIT COMPANY OF                                   )
MARYLAND,                                            )
                                                     )
                Defendants.                          )


                  CONSENT ORDER STAYING ALL PROCEEDINGS

        This matter is before the Court on the Defendants' Motion to Stay (Doc. No.: 10). The

Parties, having consulted with each other on Defendants' motion and come to an agreement on

the need to stay these proceedings at the present time, have consented to the entry of a stay of

this action. The Court, having reviewed the motion and upon the Parties' consent to entry of a

stay, finds that good cause exists to enter a stay of these proceedings and so this Consent Order is

hereby entered.

        It is now ORDERED that all proceedings and deadlines in this action are stayed until

such time as either party requests that the stay be lifted or upon further order of this Court. This

stay applies to all other pending motions and all deadlines in the previously-entered Scheduling

Order (Doc. No.: 9). The Parties shall submit a revised discovery plan within fourteen (14) days

of the stay being lifted.




            Case 5:21-cv-00110-D Document 15 Filed 08/13/21 Page 1 of 2
             This the 1J day of August,.2021.




                                                                                                 Ja es C. Dever III
                                                                                                 United States District Judge

CONSENTED TO BY:

  ls/William R. Sparrow                                                                     /s/R. Jeremy Sugg
  William R. Sparrow                                                                        R. Jeremy Sugg
  Bugg & Wolf, P.A.                                                                         Lincoln Derr PLLC
  411 Andrews Road, Suite 170                                                               4350 Congress Street, Suite 575
  Durham, NC 27701                                                                          Charlotte, NC 28209
  919-383-9431                                                                              704-496-4500
  sparrow@buggwolf.com                                                                      Jeremy.sugg@lincolnderr.com
  Attorneys for Plaintiff                                                                   Attorneys for Defendants




X:IWP\Freedom lndustries\Walbridge Aldinger\Pleadings\Drafts\Proposed Consent Order Entering Stay.docx




                  Case 5:21-cv-00110-D Document 15 Filed 08/13/21 Page 2 of 2
